In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2267 
BOGUSTAWA FREY, 
                                                  Plaintiff‐Appellant, 
                                  v. 

HOTEL COLEMAN, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 1:12‐cv‐06284 — John J. Tharp, Jr., Judge. 
                     ____________________ 

    ARGUED MAY 23, 2018 — DECIDED SEPTEMBER 11, 2018 
                ____________________ 

   Before WOOD, Chief Judge, and BAUER and ROVNER, Circuit 
Judges. 
    ROVNER, Circuit Judge. Before we can attend to any other 
issues  in  an  employment  discrimination  case,  we  must  first 
determine who, in fact, employed the plaintiff. This question, 
which seems as though it ought to be simple on its face, con‐
tinues to confound litigants and courts. This case presents is‐
sues regarding the employer/employee relationship that arise 
in the not‐so‐uncommon scenario where one employer hires 
2                                                     No. 17‐2267 

another entity to manage the day‐to‐day operations of an en‐
terprise. In such a case, one entity provides the paycheck but 
another entity does all of the other tasks one ordinarily asso‐
ciates with an employer—hiring, firing, training, supervising, 
evaluating, assigning, et cetera.  
                                  I. 
    In this case, Hotel Coleman, Inc. owned a Holiday Inn Ex‐
press franchise in Algonquin, Illinois (the Hotel). Hotel Cole‐
man  hired  Vaughn  Hospitality,  Inc.  to  run  the  daily  opera‐
tions of the Hotel. According to the terms of the hotel man‐
agement agreement between the two entities, Vaughn Hospi‐
tality was responsible for hiring, supervising, directing, and 
discharging  employees,  and  determining  the  compensation, 
benefits and terms and conditions of their employment. Hotel 
Coleman agreed that it would “not give direct instructions to 
any employee of [Hotel Coleman] or to [Vaughn Hospitality] 
employees whose instructions may interfere, undermine, con‐
flict with or affect in any manner the authority and chain of 
command as established by [Vaughn Hospitality].” R. 92‐2 at 
5  (Page  ID  1533).  Frey  and  the  other  staff  members  who 
worked  at  the  Hotel  were  on  Hotel  Coleman’s  payroll,  and 
the management agreement stated that all personnel “are in 
the employ of” the Hotel. R. 92‐2 at 2 (Page ID 1529). Michael 
Vaughn  (Vaughn)  and  his  wife  owned  Vaughn  Hospitality. 
Michael Vaughn served as its president and was the only per‐
son  on  its  payroll  with  the  exception  of  a  bookkeeper  who 
worked  for  eight  weeks  in  2008  and  sixteen  weeks  in  2009. 
Other than the hotel management agreement between the two 
entities, there was no affiliation between Vaughn Hospitality 
and  Hotel  Coleman. They  were distinct and unrelated legal 
entities  that  maintained  separate  financial  records,  filed 
No. 17‐2267                                                           3 

separate tax returns, and did not share bank accounts or com‐
mon ownership. Frey v. Intercontinental Hotels Grp. Res., Inc., 
No.  12  CV  06284,  2015  WL  5921580,  at  *2  (N.D.  Ill.  Oct.  9, 
2015); R. 97 at 3 (Page ID 1987) (hereinafter Frey, (employer de‐
cision)); See also R. 71 at ¶9 (Page ID 869). 
    Vaughn  hired  the  plaintiff,  Bogustawa  Frey,  in  August 
2008, to work in the Hotel’s guest services department. Frey 
alleged that, shortly after Vaughn hired her, he began to sub‐
ject  her  to  unwelcome  and  inappropriate  sexual  comments 
and advances. Because this is an appeal of a ruling on sum‐
mary judgment that Vaughn Hospitality was not Frey’s em‐
ployer, and a jury verdict for Frey on a retaliation claim, we 
report Frey’s allegations and the remaining facts in the light 
most favorable to Frey and in a manner that is consistent with 
the jury verdict. Love v. JP Cullen & Sons, Inc., 779 F.3d 697, 701 
(7th Cir. 2015) (facts on summary judgment must be taken in 
the light most favorable to the non‐moving party); Tart v. Ill. 
Power Co., 366 F.3d 461, 464 (7th Cir. 2004) (“Once a jury has 
spoken,  we  are  obliged  to  construe  the  facts  in  favor  of  the 
parties who prevailed under the verdict.”) 
    According  to  Frey,  Vaughn  subjected  her  to  comments 
such as the following: he could have any woman he wanted; 
she should put a penny in a jar every time she had sex with 
her  husband;  she  had  a  sexy  body.  He  also  asked  her  if  he 
could  touch  her  stomach,  invited  her  to  join  him  in  a  hotel 
room, and told her he wanted to have phone sex with her. Frey 
v.  Hotel  Coleman,  No.  12  CV  06284,  2017  WL  2215013,  at  *1 
(N.D.  Ill.  May  18,  2017)  (hereinafter  Frey  (damages  decision)); 
R. 162 at 2 (Page ID 2515). Frey objected to the comments and 
complained  to  the  housekeeping  manager,  but  when  that 
4                                                          No. 17‐2267 

manager  informed  Vaughn,  he  laughed  off  the  complaints 
and the behavior went unchecked.  
    After  Frey  informed  Vaughn  that  she  was  pregnant  (in 
June  2009),  Vaughn  reduced  her  hours  on  the  schedule,  re‐
scinded a promise he had made to promote her to a sales man‐
ager position with a much higher salary, assigned her to work 
the night shift without paying her the extra amount normally 
associated with that position, failed to consider her for a front 
desk  position  which  would  have  paid  an  additional  $3  per 
hour,  and  asked  her  to  perform  duties  that  she  complained 
were difficult for her due to her pregnancy. He also told her 
that her pregnancy would ruin her sexy body and that her sex 
life with her husband was over. Frey (damages decision), 2017 
WL 2215013, at *1–2; R. 162 at 2–3 (Page ID 2515–16). During 
Frey’s maternity leave, which began in March 2010, she filed 
a charge with the Equal Employment Opportunity Commis‐
sion  (EEOC)  and  the  Illinois  Department  of  Human  Rights 
based  on  Vaughn’s  conduct.  One  week  after  she  returned 
from maternity leave, Vaughn fired her for allegedly stealing 
another employee’s cell phone. Frey  filed a claim  of retalia‐
tory discharge with the EEOC and the Illinois Department of 
Human  Rights  against  the  Hotel,  Holiday  Inn  Express, 
Vaughn Hospitality, Michael Vaughn and another Hotel em‐
ployee.  
     Hotel Coleman sold the Hotel in August 2010, and the new 
owners did not retain Vaughn Hospitality to manage the Ho‐
tel.  Two  employees  who  worked  in  guest  services  or  at  the 
Hotel’s front desk continued working for the Hotel, but both 
left within a year. 
   Frey filed a claim in the Circuit Court of Cook County pur‐
suant  to  Title  VII  of  the  Civil  Rights  Act  of  1964,  42  U.S.C. 
No. 17‐2267                                                                       5 

§ 2000e et. seq., and the Illinois Human Rights Act, 775 ILCS 
§ 5/1‐101 et. seq., alleging sexual harassment, hostile work en‐
vironment,  pregnancy  discrimination,  and  retaliatory  dis‐
charge against the Holiday Inn Express, Intercontinental Ho‐
tels Group Resources, Inc., Hotel Coleman, and Vaughn Hos‐
pitality.  Intercontinental  Hotels  successfully  removed  the 
case to federal court, and then successfully moved to be dis‐
missed from the case. 
    In  the  federal  district  court,  Frey  moved  for  summary 
judgment against Hotel Coleman as to all counts and Vaughn 
Hospitality  moved  for  summary  judgment  asserting  that  it 
was not an employer as defined under Title VII and the Illi‐
nois Human Rights Act. The district court granted Frey’s mo‐
tion  against  Hotel  Coleman  in  full.1  The  court,  accepting 
Vaughn Hospitality’s argument that it was not an employer, 
granted  it  summary  judgment  with  respect  to  Frey’s  sexual 
harassment and pregnancy discrimination claims and her re‐
taliation claim under Title VII, but allowed Frey’s state claim 
for  retaliation  to  proceed.  Under  the  Illinois  Human  Rights 
Act,  a  retaliation  claim  does  not  require  an  employer/em‐
ployee relationship between the plaintiff and defendant. 775 
ILCS § 5/6‐101(A).  


                                                 
1 Hotel Coleman failed to respond adequately to Frey’s requests for ad‐

missions of fact and therefore the district court deemed those facts admit‐
ted.  Thereafter,  finding  no  issue  of  material  fact  with  respect  to  Frey’s 
claims against Hotel Coleman, the district court granted summary judg‐
ment  against  Hotel  Coleman  on  all  counts.  Frey  v.  Hotel  Coleman,  141 
F. Supp. 3d 873, 879 (N.D. Ill. 2015) (hereinafter Frey (Hotel Coleman deci‐
sion)); R. 96 at 4 (Page ID 1974). 
       
6                                                      No. 17‐2267 

     The case then advanced to trial on Frey’s claim under the 
Illinois Human Rights Act that Vaughn Hospitality had retal‐
iated against her for filing a charge of discrimination. The jury 
found in favor of Frey and awarded her $45,000 in compensa‐
tory damages, and the district court awarded her $13,520 in 
back pay damages—the amount she had claimed in the Joint 
Pre‐trial Memorandum. The district court also awarded pre‐
judgment interest at the average prime rate from May 2010 to 
May  2017,  compounded  monthly  for  a  total  judgment  on 
Frey’s  IHRA  retaliatory  discharge  claim  of  $73,699.51  for 
which Hotel Coleman and Vaughn Hospitality are jointly and 
severally  liable.  The  district  court  also  entered  judgment 
against Hotel Coleman for $142,930.51. 
    On appeal, Frey challenges the district court’s conclusion 
on  summary  judgment  that  Vaughn  Hospitality  was  not 
Frey’s employer—a ruling we review de novo. Smith v. Casta‐
ways Family Diner, 453 F.3d 971, 975 (7th Cir. 2006). Frey also 
challenges  the  amount  of  the  district  court’s  award  of  back 
pay and prejudgment interest, both of which lie within a dis‐
trict court’s discretion and can be overturned only where that 
discretion has been abused. First Nat. Bank of Chicago v. Stand‐
ard Bank & Tr., 172 F.3d 472, 480 (7th Cir. 1999). 
                                  II. 
A.  Was Vaughn Hospitality Frey’s employer? 
     On appeal, Frey asks us to find that the district court erred 
in determining  that  Vaughn Hospitality  was not Frey’s em‐
ployer. It is undisputed that Hotel Coleman employed Frey. 
It signed and funded her paychecks, issued her a W‐2 for each 
year of employment, and owned the Hotel where she worked. 
For  Title  VII  purposes,  however,  a  plaintiff  can  have  more 
No. 17‐2267                                                          7 

than one employer. Love, 779 F.3d at 701. Given the complex‐
ities of Title VII, it is easy to get sidetracked down the incor‐
rect path of the Title VII maze when looking at employer/em‐
ployee relationships.  
    The place to begin when evaluating the existence vel non 
of  a  joint  employment  relationship  is  Knight  v.  United  Farm 
Bureau  Mut.  Ins.  Co.,  950  F.2d  377,  378–79  (7th  Cir.  1991). 
Knight  instructs  that  a  court  in  this  circuit  must  employ  an 
“economic realities” test which is, in its essence, an applica‐
tion of general principles of agency law to the facts of the case. 
Id. at 378; Love, 779 F.3d at 702. In doing so, a court must con‐
sider the following: 
       (1) the extent of the employer’s control and su‐
       pervision over the worker, including directions 
       on scheduling and performance of work, (2) the 
       kind of occupation and nature of skill required, 
       including  whether  skills  are  obtained  in  the 
       workplace, (3) responsibility for the costs of op‐
       eration,  such  as  equipment,  supplies,  fees,  li‐
       censes,  workplace,  and  maintenance  of  opera‐
       tions, (4) method and form of payment and ben‐
       efits, and (5) length of job commitment and/or 
       expectations. 
Knight, 950 F.2d at 378–79. Of these factors, “the employer’s 
right to control is the most important,” and a court must give 
it the most weight. Id. at 378.  
   Although  the  Knight  test  began  as  a  way  to differentiate 
between  employees  and  independent  contractors,  it  soon 
came to be used in this circuit to determine which entity or 
entities should be considered to be an employer for purposes 
8                                                        No. 17‐2267 

of Title VII liability where there was more than one putative 
employer.  See,  e.g.,  Nischan  v.  Stratosphere  Quality,  LLC,  865 
F.3d  922,  928  (7th  Cir.  2017)  (using  Knight  test  to  consider 
whether a client of an inspection and quality control company 
for whom the plaintiff provided services was a joint employer 
for  purposes  of  Title  VII);  Bridge  v.  New  Holland  Logansport, 
Inc., 815 F.3d 356, 361 (7th Cir. 2016) (using Knight test to de‐
termine whether commonly‐owned entities could be consid‐
ered joint employers for the purposes of counting employees 
for Title VII coverage); Love, 779 F.3d at 702 (applying Knight 
factors  to  determine  whether  contractor  or  subcontractor  or 
both were plaintiff’s employer for Title VII purposes). And we 
know our case law is on the right track because the Supreme 
Court has articulated a similar test for determining whether 
an  employer‐employee  relationship  exists  for  purposes  of 
ERISA—a statute which contains the same definition of “em‐
ployee”  as  Title  VII.  Nationwide  Mut.  Ins.  Co.  v.  Darden,  503 
U.S. 318, 323–24 (1992). We have held that our Knight five‐fac‐
tor  test  is  the  essential  equivalent  of  the  Supreme  Court’s 
Darden test. Mazzei v. Rock N Around Trucking, Inc., 246 F.3d 
956, 963 (7th Cir. 2001). 
    As we explore later, there are different tests a court might 
rely on to determine if a particular entity is an employer for 
Title VII purposes in other scenarios—for example, if a corpo‐
rate veil between related business entities should be pierced 
because of the actions of those entities, or to determine if cer‐
tain  managers and  supervisors are employees or  employers 
for purposes of determining if a business has met the fifteen‐
employee threshold—but none of these tests applies here. In‐
stead,  we  have  before  us  two  otherwise  unrelated  business 
entities—one  owns  a  hotel  and  the  other  manages  the  em‐
ployees of that hotel—and we must determine whether one, 
No. 17‐2267                                                           9 

the other, or both qualify as Frey’s employer for purposes of 
Title  VII.  In  this  case,  the  parties  agree  that  Hotel  Coleman 
was an employer of Frey. The only question then is whether 
Vaughn Hospitality was as well. For such a task a court must 
employ  the  five‐factor  test  set  forth  in  Knight.  The  district 
court erred by not doing so.  
    Instead of looking to the Knight factors, the district court 
became distracted by our holding in Smith v. Castaways Family 
Diner,  453  F.3d  971  (7th  Cir.  2006).  In  Smith  we  were  called 
upon  to  count  heads  to  determine  whether  the  employer, 
Castaways Diner, had fifteen or more employees. In order for 
a business to fall within the scope of Title VII, it must employ 
a  minimum  of  fifteen  employees  for  at  least  twenty  weeks 
during the calendar year. 42 U.S.C. § 2000e(b). The Illinois Hu‐
man Rights Act requires the same. 775 ILCS § 5/2‐101(B)(1)(a). 
The Smith case required the court to determine whether two 
managers of the diner should be counted as employees or as 
employers. Those managers had the absolute power to hire, 
discipline,  and  fire  the  other  workers  without  securing  the 
owner’s approval. Smith, 453 F.3d at 978. They managed all 
aspects  of  the  day‐to‐day  operations,  including  establishing 
policies, setting their own hours, creating the menu, ordering 
supplies, and bookkeeping. Id. The managers, however, did 
not own any part of the business and retained authority only 
by delegation from the owner. Had she changed her mind and 
reassumed  those  responsibilities,  the  managers  would  have 
had no recourse. Id. at 984. The panel in Smith looked at vari‐
ous tests courts have used to determine whether any individ‐
ual is an employee of the sued entity. In one line of case law 
to  which  the  district  court  looked,  courts  distinguish  inde‐
pendent contractors from employees. Darden, 503 U.S. at 322–
24.  In  another,  courts  differentiate  between  owners  or 
10                                                     No. 17‐2267 

partners of a business with meaningful authority to run the 
business  (who  can  be  classified  as  employers)  and  nominal 
owners and partners who have no such meaningful authority 
and thus are employees. Clackamas Gastroenterology Assocs., P. 
C. v. Wells, 538 U.S. 440, 449–51 (2003) (enunciating a test to 
determine  whether  a  shareholder‐director  is  an  employee). 
And this court uses yet another test to determine whether we 
can aggregate employees (to reach the fifteen‐employee min‐
imum)  where  an  employer  is  affiliated  with  other  corpora‐
tions. Papa v. Katy Indus., Inc., 166 F.3d 937, 939 (7th Cir. 1999). 
The  Smith  court  rejected  the  Darden  and  Clackamus‐derived 
tests as not well‐suited to the situation at issue in the case be‐
fore it—where managers who have no office or equity in the 
business had near total managerial discretion merely by del‐
egation from someone who did have both the office and eq‐
uity. Smith, 453 F.3d at 976–79. In other words, when evaluat‐
ing  whether  a  particular  worker  is  an  employee  or  an  em‐
ployer, the status and role of the person in question matters 
when selecting the appropriate lens or test with which to view 
the  question.  The  Smith  court  stated  that,  “Given  that  [the 
managers] have  no  apparent  ownership  interest  or  office  in 
Castaways,  the  test  that  the  Supreme  Court  and  the  EEOC 
have articulated for owners, partners, directors and the like 
would seem to be inapposite.” Id. at 981. Likewise, the court 
noted that the defendants did not need to show that the man‐
agers  were  “independent  contractors  rather  than  employ‐
ees … [it needed] to show that they exercise so much author‐
ity as to be employers rather than employees.” Id. at 976 (em‐
phasis in original). In Smith, the managers held authority only 
by delegation and acquiescence of the owner. In other words, 
       [d]etermining whether an individual controls or 
       has the right to control an enterprise, and thus 
No. 17‐2267                                                   11 

       constitutes an employer, must take into account 
       not only the authority that person wields within 
       the enterprise but also the source of that author‐
       ity. Specifically, a court must consider whether 
       the individual exercises the authority by right, or 
       whether  he  exercises  it  by  delegation  at  the 
       pleasure  of  others  who  ultimately  do  possess 
       the right to control the enterprise. 
Smith, 453 F.3d at 984 (emphasis ours).  
    And therein lies the key problem here. The district court 
equated Vaughn Hospitality with the managers in Smith and 
determined that “As the hired manager, [Vaughn Hospitality] 
wasn’t an employer of the hotel staff—it was part of the hotel 
staff. [Vaughn Hospitality] was an agent, not a principal, and 
the fact that one agent [Vaughn Hospitality] exercises author‐
ity over another agent (Frey) does not render the senior agent 
the  junior’s  employer.”  Frey  (employer  decision),  2015  WL 
5921580, at *4; R. 97 at 7–8 (Page ID 1991–92) (citing Smith, 453 
F.3d at 979, 984).  
    But we cannot evaluate the status of the individual we are 
trying to sort into either the employer basket or employee bas‐
ket in the case before us as there is no such individual; there 
is only a company—Vaughn Hospitality. Just as the Clackamus 
test was misapplied in Smith, the Smith test has been misap‐
plied in this case. We are not considering whether a particular 
manager, partner, shareholder, or director is an employee or 
an employer, or whether a particular person exercised control 
and authority by  right (as an employer) or by delegation at 
the pleasure of another (as an employee). Nor are we trying 
to determine whether the employees of smaller affiliated busi‐
ness  entities  should  be  aggregated  for  purposes  of 
12                                                      No. 17‐2267 

determining  whether  an  employer  has  fifteen  or  more  em‐
ployees.  Instead,  we  are  looking  at  two  different  unrelated 
corporate  entities—Hotel  Coleman  and  Vaughn  Hospital‐
ity—and trying to determine if one or both were Frey’s em‐
ployer. The Knight test is the  one  a court  must use for such 
purposes.  
    And it is not simply that the Knight test is best designed 
for  this  purpose,  although,  of  the  ones  articulated  above,  it 
certainly is. Recall that the Knight test simply reflects an “eco‐
nomic realities” test which looks to see whether the putative 
employer  exercised  sufficient  control.  Love,  779  F.3d  at  702. 
But when we look to the precedent in Smith, it becomes clear 
why it is not applicable here. In Smith, our task was to count 
workers to see if the employer had at least fifteen employees 
such that it could be liable for the discrimination alleged. And 
we  cannot  count a corporation  toward the  fifteen employee 
minimum because it is not an employee at all. Title VII defines 
“employee” as “an individual employed by an employer.” 42 
U.S.C. § 2000e(f) (emphasis ours). Just recently the Supreme 
Court explained at length what it means when a statute refers 
to an “individual” without further defining that term, as is the 
case  here.  Mohamad  v.  Palestinian  Auth.,  566  U.S.  449,  454 
(2012). In Mohamad, the Court was deciphering the meaning 
of “individual” in the Torture Victim Protection Act of 1991, 
but its application was broad. Noting how the Court itself has 
interpreted  the  word  “individual,”  the  Court  stated,  “[e]vi‐
dencing that common usage, this Court routinely uses ‘indi‐
vidual’ to denote a natural person, and in particular to distin‐
guish  between  a  natural  person  and  a  corporation.”  Id.  The 
Court then went on to note that Congress employs the word 
“individual” in the same way that the Court has. Id. The Court 
specifically  distinguished  the  word  “individual”  from  the 
No. 17‐2267                                                             13 

word “person” noting that “The Dictionary Act instructs that 
‘[i]n determining the meaning of any Act of Congress, unless 
the context indicates otherwise … the wor[d] “person” … in‐
clude[s]  corporations,  companies,  associations,  firms,  part‐
nerships, societies, and joint stock companies, as well as indi‐
viduals.  Id.,  citing  1  U.S.C.  §  1  (emphasis  in  Mohamad  deci‐
sion).  The  phrase  “as  well  as  individuals,”  the  Court  rea‐
soned,  clearly  demarcated  the  term  “individual”  from  “the 
list  of  artificial  entities  that  precedes  it.”  Id. In  other  words, 
although a “person” can be defined to include a business en‐
tity  or  corporation,  an  “individual”  cannot.  The  Mohamad 
Court thus concluded that unless Congress makes its inten‐
tion to give the word “individual” anything other than its nat‐
ural meaning as a single human being, “there must be some 
indication  Congress  intended  such  a  result.”  Id.  at  455  (em‐
phasis in original).  
     In this case, not only has Congress failed to give any indi‐
cation that “individual,” as used to define an employee in Ti‐
tle VII, could include a corporation, but the statute gives all 
indications to the contrary. The purpose of the statute, after 
all, is to make it unlawful to discriminate “with respect to [an 
employee’s] compensation, terms, conditions, or privileges of 
employment,  because  of  such  individual’s  race,  color,  reli‐
gion,  sex,  or  national  origin.”  42  U.S.C.  §  2000e‐2.  Corpora‐
tions do not have races, colors, religions, genders or national 
origins.  Individual  humans  do.  Although  corporations  may 
have some rights as “persons” because the Dictionary Act in‐
cludes  corporations,  associations  etcetera  as  “persons”  (See 
Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct. 2751, 2768 (2014)), 
a corporation is not an “individual” that could, for example, 
file a law suit for discrimination based on race. The test uti‐
lized in Smith, therefore, simply does not answer the question 
14                                                         No. 17‐2267 

we have before us. The Knight test, however, does, and should 
have been the one used below. On remand, the district court 
should apply the facts of this case to the factors articulated in 
Knight.  
    The factors articulated in Knight, will also apply to an eval‐
uation of whether Vaughn Hospitality can be considered an 
employer under the Illinois Human Rights Act. Illinois courts 
often look to federal Title VII law to guide them. Carter Coal 
Co. v. Human Rights Commʹn, 261 Ill. App. 3d 1, 14, 633 N.E.2d 
202, 211 (Ill. Ct. App. 1994). And the test for determining an 
employer‐employee  relationship  under  Illinois  law  is  fairly 
similar: 
        Common‐law factors to consider in examining a 
        worker’s  potential  status  as  an  employee  in‐
        clude  the  amount  of  control  and  supervision, 
        the right of discharge, the method of payment, 
        the  skill  required  in  the  work  to  be  done,  the 
        source of tools, material or equipment, and the 
        work schedule. Of these, control of the manner 
        in  which  work  is  done  is  considered  the  most 
        important. When analyzing claims of discrimi‐
        nation under the Act, we may look to the stand‐
        ards applicable to analogous federal claims. 
Mitchell v. Depʹt of Corr., 367 Ill. App. 3d 807, 811, 856 N.E.2d 
593, 598 (Ill. Ct. App. 2006) (citations omitted).  
    Based  on  the  record  as  set  forth  in  the  district  court,  it 
seems  likely  that  the  district  court,  applying  the  Knight  fac‐
tors,  would  conclude  that  Vaughn  Hospitality  was  indeed 
Frey’s employer, but that decision is for the district court to 
No. 17‐2267                                                      15 

make on remand. Nevertheless, we note how those factors ap‐
pear from our appellate perch. 
    Knight  instructs  that  the  putative  employer’s  degree  of 
control  is  the  most  important  and  deserving  of  the  most 
weight. Vaughn Hospitality had control over every aspect of 
Frey’s work environment. It hired and fired her, determined 
her compensation and other benefits, supervised, scheduled, 
and trained her, and evaluated her work. In a contract with 
Vaughn Hospitality, Hotel Coleman stated that it would not 
interfere with Vaughn Hospitality’s control in all matters of 
import, noting in particular that it would “not give any direct 
instructions  to  any  employee  of  [the  Hotel]  or  to  [Vaughn 
Hospitality]  whose  instructions  may  interfere,  undermine, 
conflict with or affect in any manner the authority and chain 
of command as established by [Vaughn Hospitality].” R. 92‐2 
at 5 (Page ID 1533). There is no question that Vaughn Hospi‐
tality had absolute control of Frey’s employment and its con‐
ditions. The first, and most important, factor unquestionably 
points to Vaughn Hospitality as employer. 
    As dictated by the second Knight factor, we look at the type 
of occupation and the nature of the skills required for the po‐
sition,  including  whether  those  skills  were  obtained  in  the 
workplace.  Knight,  950  F.2d  at  378.  We  do  not  know  how 
much  skill  was  required  for  Frey’s  position,  and  where  she 
obtained those skills, as the record is light on these details, but 
it does not appear that Frey had significant specialized skills 
that she brought with her to the job. We do know, however, 
that  Vaughn  Hospitality  provided  all  of  the  training  at  the 
Hotel  and  that  each  employee,  including  Frey,  received  a 
“Vaughn Hospitality Employee Handbook,” which set forth 
employment  policies,  benefit  programs,  and  other 
16                                                     No. 17‐2267 

procedures. Consequently, this factor also points to Vaughn 
Hospitality as employer.  
   As for the third and fourth factors—responsibility for the 
costs  of  operation  and  payment  of  salary  and  benefits—the 
point  goes  to  Hotel  Coleman  for  this  one.  Hotel  Coleman 
owned the property and covered the operating expenses, in‐
cluding the payment of Frey’s salary and benefits.  
    The fifth factor requires the district court to grapple with 
a  number  of  “what  if”  factors.  The  court  must  look  at  the 
length of the job commitment and/or expectations. As far as 
the record reflects, Vaughn hired Frey as a long‐term, at‐will 
employee.  The  Employee  Handbook  stated,  “we  hope  your 
employment relationship with us will be long term.” R. 80‐4 
at 5. This was not a temporary assignment or a contract job 
that would end at the completion of some task. See, e.g., Love, 
779 F.3d at 705 (finding that the fifth factor weighed against 
the plaintiff where it was undisputed that he worked on the 
project  overseen  by  the  general  contractor  for  only  eight 
months and intended to remain employed by the subcontrac‐
tor and not the general contractor at the end of the project). 
Frey worked for the Hotel for two years before Vaughn ter‐
minated her. Hotel Coleman sold the Hotel in August 2010, 
and  the  new  owners  did  not  retain  Vaughn  Hospitality  to 
manage the Hotel. Two employees who worked in positions 
similar  to  Frey’s,  however,  continued  working  for  the  new 
owner  and  there  is  no  reason  why  Frey  might  not  have  as 
well. Vaughn Hospitality argues that had she not been fired, 
Frey might have been able to continue working for the Hotel, 
but under new management, and thus her employment was 
tied to the Hotel and not Vaughn Hospitality. But on the flip 
side of that coin, Vaughn Hospitality was a hotel management 
No. 17‐2267                                                          17 

company, and therefore it is also a possibility that had she not 
been fired, Frey may have moved on with Vaughn Hospitality 
to an assignment at a new hotel. Vaughn Hospitality’s argu‐
ment, therefore, is of no help either way. Vaughn hired Frey 
as a permanent, long‐term employee. The balance on this fac‐
tor  weighs  in  favor  of  finding  that  Vaughn  Hospitality  was 
Frey’s employer along with the Hotel Coleman. 
    Although  it  is  true  that  not  every  factor  points  toward 
Vaughn Hospitality as Frey’s employer, the test is a balancing 
one with different weights added to each side of the scale—
the heaviest of which is the degree of control. A plaintiff need 
not establish that every Knight factor falls in her favor in order 
to prevail. See, e.g. Love, 779 F.3d at 705 (a plaintiff can survive 
summary judgment even when not all Knight factors support 
him). In sum, it was legal error for the district court to fail to 
apply the Knight factors. Had it done so, it seems likely that it 
would  have  come  to  a  different  conclusion  about  Vaughn 
Hospitality as Frey’s employer for purposes  of  Title VII en‐
forcement. 
     Moreover, and for the same reasons, if Vaughn Hospital‐
ity  is  deemed  to  be  Frey’s  employer,  it  is  also  the  joint  em‐
ployer of the other employees in the Hotel. It is undisputed 
that more than fifteen individuals worked at the Hotel under 
Vaughn  Hospitality’s  control,  therefore  we  conclude  that  if 
Vaughn Hospitality was one of Frey’s employers it had a suf‐
ficient number of other employees to be a covered employer 
under Title VII. See 42 U.S.C. § 2000e(b). 
    On a final note, Vaughn Hospitality claims on appeal that 
Frey  failed  to  exhaust  her  administrative  remedies  because 
she named Vaughn as her “supervisor” and not her employer 
in  some  of  her  claims  before  the  Illinois  Human  Rights 
18                                                        No. 17‐2267 

Commission  and/or  the  EEOC.  Vaughn  Hospitality  did  not 
raise this issue below and therefore it is waived. In any event, 
we would find that Vaughn Hospitality had sufficient notice 
of the claims against it and was able to participate fully in the 
proceedings before the court. See, e.g., Tamayo v. Blagojevich, 
526 F.3d 1074, 1089 (7th Cir. 2008). 
   We  vacate  the  district  court’s  ruling  on  summary  judg‐
ment  that  Vaughn  Hospitality  was  not  a  joint  employer  of 
Frey and remand to the district court for further proceedings 
that reflect these conclusions.  
B.  Back pay 
   Our remand on the employer issue does not abrogate our 
need to resolve the questions raised by Frey on back pay and 
prejudgment interest, as the remand will not affect the jury’s 
award on the retaliation claim against Vaughn Hospitality.  
    Prior to trial, in a joint pre‐trial memorandum, under the 
section  titled  “Plaintiffs  Damages  and  Costs”  Frey  listed 
“Back pay: $13,520.” After her success on the retaliation claim 
at trial, the district court asked both parties to brief their posi‐
tions on additional damages and back pay. In her Brief in Sup‐
port of Back Pay, Frey claimed that, based on the evidence re‐
vealed  at  trial,  the  actual  amount  of  back  pay  dues  was 
$132,242.50—representing  some  six  years  during  which  she 
would have worked 32.5 hours per week at a rate of $13 per 
hour.  After  trial,  the  district  court  considered  the  plaintiff’s 
claim in the pre‐trial order, but also conducted its own evalu‐
ation  of  the  back  pay  demand.  The  court  considered  how 
Frey’s hours had been cut after she revealed her pregnancy, 
how  her  requests  for  additional  hours  were  unsuccessful, 
how  she  was  not  permitted  to  apply  for  a  higher  paying 
No. 17‐2267                                                          19 

position  that  Vaughn had previously told  her  she could  ex‐
pect to obtain, how she was not paid the higher rate ordinarily 
paid for night shift work, and several other factors. Frey (dam‐
ages  decision),  2017  WL  2215013,  at  *2;  R.  162  at  3  (Page  ID 
2516). The court also calculated her losses using the number 
of hours she may have worked per week and the number of 
weeks she may have worked multiplied by her hourly rate. 
Id. at *5; R. 162 at 8–9 (Page ID 2521–22).  
    The district court both made its own calculation and it also 
stated  that  “Frey  is  bound  by  her  pretrial  representation.” 
Frey  (damages  decision),  2017  WL  2215013,  at  *4;  R.  162  at  8 
(Page ID 2521). The district court was correct that parties must 
be held to the issues set forth in that order and cannot assert 
new legal theories at trial. See Harper v. Albert, 400 F.3d 1052, 
1063 (7th Cir. 2005). But, altering an amount of back pay based 
on evidence that emerges at trial does not fall into this same 
category as the defendants were, in the first instance, aware 
of the issue, and secondly, are unlikely to be taken by surprise 
by  evidence  within  its  control.  See  Id.  A  district  court  has 
broad equitable discretion to award back pay to make the Ti‐
tle VII victim whole. David v. Caterpillar, Inc., 324 F.3d 851, 865 
(7th Cir. 2003). To the extent the district court used its discre‐
tion  and  conducted  its  own  calculation,  its  award  is  valid. 
However, if the district court awarded this amount because it 
concluded  that  Frey  was  inalterably  bound  by  her  pretrial 
representation, then it has erred. Because it is unclear from the 
decision  which  in  fact  occurred,  we  remand  for  the  district 
court to reconsider the award of back pay within its full dis‐
cretion. 
  Frey argues that she should not have been limited to the 
amount of back pay listed in the pretrial order because that 
20                                                           No. 17‐2267 

order was not entered or signed by the district court. The par‐
ties present various arguments for honoring or not honoring 
the unsigned pretrial order. We need not resolve this debate. 
Notwithstanding the pretrial order, the district court had dis‐
cretion to make the plaintiff whole. David, 324 F.3d at 865. We 
remand to ensure that the district court recognized the full ex‐
tent of its discretion and equitable powers.  
C.  Prejudgment interest 
    In general, whether and how to award prejudgment inter‐
est  also  lies  in  the  discretion  of  the  district  court  (Pickett  v. 
Sheridan Health Care Ctr., 813 F.3d 640, 647 (7th Cir. 2016)), alt‐
hough there is a presumption in favor of granting such inter‐
est. Shott v. Rush‐Presbyterian‐St. Lukeʹs Med. Ctr., 338 F.3d 736, 
745 (7th Cir. 2003). This is particularly true in cases involving 
remedial  statutes  like  Title  VII  where  the  goal  is  to  make  a 
plaintiff whole following violations of a federal statute. Pre‐
judgment  interest  restores  a  plaintiff  to  the  position  she 
would have been in but for the violation. “Without it, com‐
pensation of the plaintiff is incomplete and the defendant has 
an incentive to delay.” Gorenstein Enter., Inc. v. Quality Care—
U.S.A.,  Inc.,  874  F.2d  431,  436  (7th  Cir.  1989).  Courts  award 
prejudgment  interest  because  “compensation  deferred  is 
compensation reduced by the time value of money,” and only 
prejudgment interest can make the plaintiff whole. Matter of 
Milwaukee  Cheese  Wisconsin,  Inc.,  112  F.3d  845,  849  (7th  Cir. 
1997).  The  district  court  applied  the  federal  prime  rate  and 
Frey argues that it should have applied the state interest rate 
instead. 
    In this circuit we have instructed district courts to “use the 
prime rate as the benchmark for prejudgment interest unless 
either  there  is  a  statutorily  defined  rate  or  the  district  court 
No. 17‐2267                                                          21 

engages  in  ‘refined  rate‐setting’  directed  at  determining  a 
more accurate market rate for interest.” First Nat. Bank of Chi‐
cago v. Standard Bank & Tr., 172 F.3d 472, 480 (7th Cir. 1999). 
We interpret this language, along with the broad grant to the 
district court of discretion in awarding prejudgment interest, 
to mean that where there is a state law that “statutorily de‐
fines the rate,” a district court may use its discretion to deter‐
mine  which  is  more  likely  to  make  the  plaintiff  whole—the 
state  statute  or  the  prime  rate.  We  are  not  alone  in  offering 
district courts that option. See, e.g., In re ClassicStar Mare Lease 
Litig., 727 F.3d 473, 497 (6th Cir. 2013) (“We have held that the 
method  for  calculating  prejudgment  interest  remains  in  the 
discretion  of the district  courts, and they  are free to look  to 
state  law  for  guidance  in  determining  the  appropriate  pre‐
judgment interest rate if they so choose”) (citations omitted); 
Towerridge,  Inc.  v.  T.A.O.,  Inc.,  111  F.3d  758,  764  (10th  Cir. 
1997)  (recognizing  that  because  the  prejudgment  interest 
award was governed by federal law, a district court is free to 
choose any interest rate which would fairly compensate the 
plaintiff for the delay in the receipt of payment including the 
current state interest rate); Smith v. Am. Intʹl Life Assurance Co. 
of N.Y., 50 F.3d 956, 958 (11th Cir. 1995) (approving the district 
court’s use of state’s post‐judgment interest rate for guidance 
in determining the prejudgment interest rate); Quesinberry v. 
Life Ins. Co. of N. Am., 987 F.2d 1017, 1031 (4th Cir. 1993) (“The 
rate of pre‐judgment interest for cases involving federal ques‐
tions is a matter left to the discretion of the district court. In 
this case the district court found the Virginia judgment rate in 
Va.Code § 6.1–330.54 appropriate.”) (citations omitted). 
    Particularly in light of the fact that the piece of the litiga‐
tion on which Frey prevailed below was her retaliation claim 
under the Illinois State Human Rights Act, it certainly would 
22                                                        No. 17‐2267 

be within the court’s discretion to look to that statute to deter‐
mine the prejudgment interest rate. The district court opined, 
however, that there was no “statutorily defined rate” to which 
it  could  look  because  it  concluded  that  the  Illinois  Human 
Rights  Act  does  not  provide  for  pre‐judgment  interest.  It  is 
true  that  the  Illinois  Human  Rights  Act  does  not  use  the 
words “prejudgment interest,” in describing remedies, but it 
does, in fact, describe prejudgment interest. Under the Illinois 
Human Rights Act, “Upon the finding of a civil rights viola‐
tion, the circuit court or jury may award any of the remedies 
set forth in Section 8A‐104.” 775 ILCS § 5/8‐111. That section, 
in  turn,  allows  for  a  court  to  “[t]ake  such  action  as  may  be 
necessary to make the individual complainant whole, includ‐
ing, but not limited to, awards of interest on the complainant’s 
actual damages and back pay from the date of the civil rights vi‐
olation.” 775  ILCS  § 5/8A‐104 (emphasis ours). Interest  from 
the date of the civil rights violation to the date of a judgment 
is prejudgment interest. There is, therefore, a statute that ad‐
dresses pre‐judgment interest. 
    Vaughn Hospitality argues that these statutes in the Illi‐
nois  Human  Rights  Act  do  not  include  a  statutory  interest 
rate.  It  is  true  that  in  a  technical  sense  the  Illinois  Human 
Rights Act does not itself contain a statutory interest rate but 
read in light of the other statutes and the administrative code 
provision, it does indeed provide an interest rate. The Illinois 
Act allows for an award of interest and then leaves it to the 
administrative code to hammer out the nuts and bolts of the 
calculations.  See  56  Ill.  Admin.  Code  5300.1145.  In  other 
words, Frey cites two statutes and one regulation which to‐
gether provide for prejudgment interest for civil actions: (1) 
775  ILCS  § 5/8‐111 addresses “Civil Actions Commenced in 
Circuit  Court”  and  states  that  “[u]pon  the  finding  of  a  civil 
No. 17‐2267                                                        23 

rights violation, the circuit court or jury may award any of the 
remedies set forth in Section 8A‐104;” (2) 775 ILCS § 5/8A‐104 
then allows that court or jury to award interest from the date 
of the civil rights violation; and finally (3) the Administrative 
Code, 56 Ill. Admin. Code 5300.1145 provides the formula for 
calculating that interest. We find this sufficient to provide a 
“statutorily defined” prejudgment interest rate.  
    Vaughn Hospitality argues that the Illinois Human Rights 
Act  governs  procedural  rules  of  the  Illinois  Human  Rights 
Commission and not civil actions involving the Act’s claims, 
and  therefore  its  interest  rate  provisions  are  inapplicable  in 
this action. The Act, however, regulates both proceedings in 
the Commission and the Illinois State Circuit Courts. In fact, 
the very regulation Frey relies on for an award of pre‐judg‐
ment interest is labeled “Court Proceedings,” with subhead‐
ings of “(A) Civil Actions Commenced in Circuit Court,” and 
“Judicial  Review.”  775  ILCS  §  5/8‐111.  This  should  not  pre‐
clude a federal court from borrowing the interest rate to use 
in its own proceedings when using its discretion to determine 
a prejudgment interest rate. This is particularly true where the 
federal court is awarding interest based on a successful claim 
under a state statute via its exercise of supplemental jurisdic‐
tion.  
    Next, Vaughn Hospitality argues that Illinois Administra‐
tive Code section 5300.1145, which provides the detailed cal‐
culations for the interest rate, is inapplicable because it refers 
only to cases that have proceeded “under the alternative hear‐
ing procedure” of the Act. Not so. Vaughn Hospitality has ig‐
nored  the  first  six  words  of  the  statute.  The  Code  states 
“[w]henever an Order and Decision, or a Final Order in a case 
proceeding under the alternative hearing procedure, includes 
24                                                      No. 17‐2267 

an  award  of  interest  pursuant  to  Section  8A‐104(J)  of  the 
Act …”  56  Ill.  Admin.  Code  5300.1145  (emphasis  ours). 
Clearly the code allows for an award of interest from orders 
and  decisions  as  well  as  “from  a  Final  Order  in  a  case  pro‐
ceeding  under  the  alternative  hearing  procedure.”  Id.  More 
importantly, however, our federal case law allows courts in 
this circuit to use their discretion to borrow interest rates from 
a state statute. It does not require that every procedural pos‐
ture in the federal case match that in the statute. 
    In short, the district court erred when it concluded that the 
state  statute  did  not  provide  for  prejudgment  interest.  The 
district court may use its discretion to choose either the state 
statute on prejudgment interest or the prime rate as described 
by federal law. It cannot exercise its discretion, however, if it 
does not understand its options. On remand, the district court 
may use its discretion to determine whether the interest rate 
from the state statute or the prime rate is more likely to make 
the plaintiff whole in line with the purposes of Title VII. 
                                   III. 
    In sum, we VACATE the district court’s grant of summary 
judgment for Vaughn Hospitality on the issue of employer li‐
ability, its order on the amount of back pay for Frey’s success‐
ful state retaliation claim, and its ruling on the prejudgment 
interest. We remand for further proceedings consistent with 
this opinion. Costs of the appeal are awarded to the plaintiff.